Citation Nr: 0001718	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  98-02 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
sensorineural hearing loss, currently rated as 10 percent 
disabling.  

2.  Entitlement to service connection for vertigo.  

3.  Entitlement to service connection for inflammation of the 
right ear.  

4.  Entitlement to service connection for a sprained left 
middle finger.  

5.  Entitlement to service connection for a right ankle 
injury.  

6.  Entitlement to service connection for a left ankle 
injury.  


REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1964 to 
February 1968.  He received decorations that include the 
Combat Infantryman's Badge.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a October 1997 rating decision from the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board notes that the issue of service connection for 
inflammation of the right ear had been previously adjudicated 
as service connection for otitis externa.  In his initial 
claim, the veteran alleged entitlement to service connection 
for continuous scabbing in the right ear.  This was 
recharacterized by the RO to be service connection for otitis 
externa.  The record indicates that the scabbing referred to 
by the veteran in his initial claim has been shown to 
manifest itself in different parts of the veteran's right 
ear.  He has been diagnosed with both otitis externa and 
otitis media.  The veteran has specifically indicated that 
the scabbing was occurring on the inside part of his ear.  
Transcript, p. 13 (May 17, 1993).  In light of the above, the 
Board has recharacterized the issue of service connection for 
otitis externa as inflammation of the right ear, as the 
evidence indicates that the veteran was not specifically 
referring exclusively to the "externa" portion of his ear 
when he made his initial claim of service connection, and 
because the evidence also indicates that the inflammation of 
the right ear has manifested itself in more than one location 
in the ear.  

The Board notes that additional evidence has been submitted 
to the Board, some of which was not first considered by the 
RO; however, the veteran's representative has submitted a 
statement waiving RO consideration of such evidence.  
38 C.F.R. § 20.1304(c) (1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues of an increased evaluation for 
bilateral sensorineural hearing loss, service connection for 
inflammation of the right ear, and service connection for 
vertigo has been obtained.  

2.  The December 1998 VA audio examination revealed the 
veteran to have Level XI hearing in the right ear, and Level 
I hearing in the left ear.  

3.  The probative medical evidence of record shows that the 
veteran's vertigo and inflammation of the right ear cannot 
satisfactorily be dissociated from his active service. 

4.  The claims of entitlement to service connection for a 
sprained left middle finger, a right ankle injury, and a left 
ankle injury are not supported by cognizable evidence showing 
that the claims are plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for bilateral sensorineural hearing loss have not been met.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 4.85, 
4.87, Tables VI, VII, Diagnostic Code 6100 (effective prior 
to June 10, 1999); 38 C.F.R. §§ 4.85, 4.86(a), 4.87, Tables 
VI, VIA, VII, Diagnostic Code 6100; 64 Fed. Reg. 25202-25210 
(May 11, 1999) (effective June 10, 1999).

2.  Vertigo and inflammation of the right ear were incurred 
in active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303(d) (1999).

3.  The claims of entitlement to service connection for a 
sprained left middle finger, a right ankle injury, and a left 
ankle injury are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim: Bilateral Hearing Loss

Factual Background

The pertinent evidence of record shows that the RO, in 
pertinent part, granted service connection for hearing loss 
in March 1973, assigning a noncompensable rating.  

In May 1996, the veteran filed a claim for entitlement to an 
increased evaluation for bilateral hearing loss, and, in 
October 1997, the RO granted, in pertinent part, an increased 
rating for hearing loss, assigning a 10 percent rating.  The 
veteran appealed the RO's assignment of a 10 percent rating, 
contending that his hearing loss warranted a higher rating.  

Relevant medical records show that the veteran underwent a 
right myringoplasty for a right tympanic membrane perforation 
in June 1996.  

In February 1997 the veteran underwent a VA audio 
examination.  On examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
85
105+
105+
LEFT
30
30
25
40
50

Puretone threshold average for the right ear was 85+, and 
puretone threshold average for the left ear was 36.  

Speech audiometry revealed speech recognition ability of 28 
percent in the right ear and 96 percent in the left ear.

It was concluded that the right ear had moderate to profound 
sensorineural hearing loss, and that the left ear had mild to 
moderate sensorineural hearing loss.  

On VA audio examination in April 1998, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
60
No 
response
No 
response
No 
response
LEFT
30
30
20
45
60

Puretone threshold averages were 94 in the right ear and 39 
in the left ear.  

Speech audiometry revealed speech recognition ability of 0 
percent in the right ear and 92 percent in the left ear.

On VA audio examination in December 1998, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
90
90
No 
response
No 
response
No 
response
LEFT
35
30
20
45
50

Puretone threshold averages were 101+ in the right ear and 36 
in the left ear.  


Speech audiometry revealed speech recognition ability of 0 
percent in the right ear and 92 percent in the left ear.

During the August 1999 hearing, the veteran testified, in 
pertinent part, that the hearing in his right ear was 
"completely dead," and that he could not hear the telephone 
with his right ear and had to turn up the volume on the 
television to maximum to hear it.  Transcript, pp. 21-22.  He 
stated that his hearing loss did not affect some of his 
positions but that it did have a moderate impact on his job 
switching cars.  Transcript, p. 24.  He testified that he had 
to miss work once because of a cold and because his ears were 
clogged up, making it difficult for him to communicate.  Tr., 
p. 25.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10.  In considering the residuals of injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. 
§ 4.41.  





Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board notes that the portion of the VA Rating Schedule 
that addresses the ear and other sense organs was recently 
amended, effective June 10, 1999.  64 Fed. Reg. 25202 (1999).  
Thus, the regulatory criteria governing the evaluation of the 
veteran's bilateral hearing loss changed while his claim was 
pending.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the previous regulations, evaluations of bilateral 
defective hearing ranged from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second, with 11 auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes 6100 to 6110 (effective before June 
10, 1999).  

Under the previous regulations, Table VIa was used only when 
the Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both puretone average and speech discrimination 
inappropriate.  38 C.F.R. § 4.85(c) (effective before June 
10, 1999).  

The current version of the Rating Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
after June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.  

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (1999).  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(1999).  

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b) 
(1999).  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).



When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the appellant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (finding that 
entitlement need not be established by a fair preponderance 
of the evidence).

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).  

Following a review of the record, the Board finds that the 
probative evidence shows that the veteran is not entitled to 
an evaluation in excess of 10 percent for bilateral 
sensorineural hearing loss under either the previous or 
amended regulations.  

Under Table VI of both the previous and amended regulations, 
the veteran's hearing level during the February 1997, April 
1998, and December 1998 VA examinations was Level XI in the 
right ear and Level I in the left ear.  Under Table VII of 
both the previous and amended regulations, Level XI hearing 
in the right ear and Level I hearing in the left ear allows 
for a 10 percent evaluation.  38 C.F.R. § 4.85, Tables VI and 
VII, Diagnostic Code 6100.  


A rating in excess of 10 percent is not warranted under Table 
VIa under either the previous or amended regulations.  Table 
VIa under the previous regulations is not for application 
because it was not certified that there were language 
difficulties or inconsistent speech audiometry scores that 
made the use of both puretone average and speech 
discrimination inappropriate.  See 38 C.F.R. § 4.85(c) 
(1999).  

Under the current regulations, Table VIa can be applied to 
the veteran's right ear because pure tone results for the 
right ear revealed puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) have 
been found to be at 55 decibels or more.  It cannot be 
applied to the left ear because puretone threshold was not 55 
or more at each of the four specified frequencies.  See 
38 C.F.R. §4.86(a) (1999).  

Nonetheless, a rating in excess of 10 percent for bilateral 
hearing loss is not warranted even with application of Table 
VIa under the current regulations.  Under Table VIa, the 
veteran's puretone threshold average for the right ear can be 
no higher than what it was assigned under Table VI; Level XI.  
As was stated above, the puretone threshold average of the 
left ear is Level I.  Under Table VII of the amended 
regulations, Level XI hearing in the poorer ear and Level I 
hearing in the better ear allows for a 10 percent evaluation.  
38 C.F.R. §§ 4.85 and 4.86, Tables VI, VIa, and VII (1999).  

Therefore, the Board finds that an evaluation greater than 10 
percent for the veteran's bilateral sensorineural hearing 
loss disability is not warranted under the previous or 
amended regulations.  Pertinent case law provides that the 
assignment of disability ratings for hearing impairment are 
to be derived by the mechanical application of the Ratings 
Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).

The Board notes that the veteran's current bilateral 
sensorineural hearing loss disability was not evaluated by 
the RO under the schedule as amended nor have the veteran and 
his representative been notified of these modifications in a 
supplemental statement of the case.  
It has been held that the Board may consider regulations not 
considered by the agency of original jurisdiction if the 
appellant will not be prejudiced by the Board's action in 
applying those regulations in the first instance.  Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).  

The majority of the changes to the hearing impairment 
criteria appear to be non-substantive (the frequencies used 
for the evaluation of hearing loss, the percentage of speech 
discrimination used for the evaluation of hearing loss, and 
the tables used to determine the level of hearing impairment 
and the disability evaluation of each level of hearing 
impairment have not been changed), except for the revision of 
38 C.F.R. § 4.86 (exceptional patterns of hearing 
impairment).  See 64 Fed. Reg. 25202 (1999).  

The Board notes that section 4.86(a) is applicable to the 
veteran in terms of his right ear.  Nonetheless, the veteran 
is not prejudiced in this case because application of either 
the previous or amended regulations would not result in a 
higher rating than what he is currently receiving.  See 
38 C.F.R. § 3.951(b) (1999).  

The Board finds, therefore, that this decision is not 
prejudicial to the veteran because the majority of the 
changes in the regulation are non-substantive and because 
those that are have no effect on the outcome of the veteran's 
claim.  See Bernard, supra.; see also Edenfield v. Brown, 
8 Vet. App. 384 (1995).  

Following a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Additional Matters

Extraschedular Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board notes that the RO provided the veteran with the 
provisions of 38 C.F.R. § 3.321(b)(1), but that it did not 
actually discuss them in light of his claim.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

During the August 1999 hearing, the veteran indicated that 
his hearing loss did not affect some of his positions but 
that it did have a moderate impact on his job switching cars.  
Transcript, p. 24.  He testified that he had to miss work 
once because of a cold and because his ears were clogged up, 
making it difficult for him to communicate.  Tr., p. 25.  The 
Board concludes that the veteran has not sufficiently 
presented evidence that his service connected hearing loss 
results in limitations not contemplated by the Rating 
Schedule.  He has not presented evidence indicating that 
there are unusual or exceptional limitations resulting from 
his hearing loss.  Nor has he indicated that his hearing loss 
has resulted in frequent hospitalizations or marked 
interference with employment.  He testified that it had a 
moderate impact on one of his jobs and that he only had to 
miss one day of work as a result of his hearing loss.  Tr., 
pp. 24-25.  Therefore, referral to the Undersecretary for 
extra-schedular consideration is not warranted in this 
instance.  

Service Connection Claims

Factual Background

Service records show that the veteran was stationed in Hawaii 
from June 1964 to April 1966 and was in Vietnam from April 
1966 to August 1966.  There is no documentation in the 
enlistment examination of vertigo, otitis externa or other 
inflammation of the right ear, a sprained left middle finger, 
or right or left ankle injuries.  

In November 1964 the veteran was seen with complaints of 
stiffness in the middle finger of the left hand.  Examination 
revealed a sprained proximal interphalangeal joint of the 
long finger of the left hand.  He was seen with a sore finger 
in December 1964.  In December 1964 he was seen for a two day 
history of malaise with a sore throat, trouble breathing, and 
a headache.  He was treated for probable strep throat.  Later 
in December 1964, the veteran was seen with a temperature of 
102 and sinus trouble.  It was later concluded that he had a 
resolving flu syndrome.  

In June 1965 the veteran was seen with complaints of ringing 
in the ears for four months and pain in the right ear.  The 
ears appeared normal on physical examination with moderate 
wax deposits.  

The veteran returned in June 1965 with continued pain in the 
right ear.  It was noted that he had been firing weapons with 
much discomfort.  He complained of roaring in his ears since 
firing a 90 millimeter recoilless rifle in February 1965, 
noting that his hearing appeared to be worse in his right ear 
than in his left ear.  He was also seen for hearing loss.  On 
examination, the tympanic membranes were found to be within 
normal limits.  The impression was hypacusis, probably noise 
induced.  It was concluded that a change in military 
occupation specialty (MOS) was not warranted.  It was advised 
that he wear a protective device when firing.  

In August 1965 it was concluded that the veteran met the 
requirement for an H-3 Profile in terms of his hearing.  This 
was forwarded to a profile board.  

In August 1965, early, acute paronychia of the left long 
finger was noted and treated.  No diagnosis of vertigo, 
otitis externa or other inflammation was documented.  

In August 1965 the veteran was treated for a sprain of the 
left ankle, which was noted as being sustained while he was 
playing football.  He was also treated for a football injury 
to his right ankle, lateral malleolus.  Examination revealed 
bony tenderness with pain on eversion.  X-rays of the right 
ankle were described as being negative.  


The veteran was seen for difficulty with hearing in June 
1966.  No reference to the tympanic membranes was documented.  
In June 1967 he was treated for an injured finger on the left 
hand.  X-rays were found to reveal no fractures.  A hard 
swelling on the left middle finger was noted as being 
present.  In October 1967 he was treated for a laceration on 
the left third metacarpal phalangeal joint.  

On separation examination the veteran reported a history of 
hearing loss, and ear, nose, and throat trouble, but denied 
any other medical problems, including swollen or painful 
joints; dizziness or fainting spells; running ears; arthritis 
or rheumatism; bone, joint, or other deformity; and foot 
trouble.  The only documented diagnosis was hearing loss.  
The veteran's H-3 profile was also confirmed.  

On VA examination in March 1968 full range of motion in all 
joints was found with no neurological or circulatory 
deficits, and no atrophy or edema.  Gross examination of the 
right ear was noted as being normal.  

On VA examinations in May 1968 and June 1973, the physical 
aspect of the ears were described as being essentially 
negative.  

In February 1992, Dr. B.J.W. wrote that he first saw the 
veteran in December 1987.  He stated that the veteran was 
having difficulty with severe dizziness and inner ear vertigo 
at the time.  He also noted that the veteran had a history of 
intermittent dizziness prior to his examination.  

In April 1992 the veteran raised claims of service connection 
for vertigo and continuous scabbing inside his right ear.  In 
June 1992 the RO, in pertinent part, denied service 
connection for vertigo and continuous scabbing inside the 
right ear.  

In August 1992 a VA audio-ear disease examination was 
conducted.  The veteran reported a history of long standing 
hearing problems dating back to 1965 when he sustained 
acoustical trauma which included tympanic membrane 
perforation.  

Current complaints included otalgia and itching in the right 
ear.  On examination, the right external auditory canal was 
mildly inflamed and edematous.  The tympanic membrane on the 
right was normal.  The diagnosis, in pertinent part, was 
otitis externa on the right side.  

In November 1992, the RO denied service connection for 
vertigo and otitis externa, which was noted as previously 
adjudicated as continuous scabbing of the right ear.  

In May 1993, a local hearing was conducted.  The veteran 
indicated that, in 1964 or 1965, he was part of a training 
routine which fired anti-tank weapons at a range of old cars.  
He stated that he was not wearing ear plugs, and that he had 
a tremendous amount of pain, ringing, and loud noise in his 
right ear the night after the firing.  Transcript, p. 2.  He 
testified to being seen by a physician who told him that he 
had a perforated ear drum and that there was a hole in it, 
and that he was subsequently given an H3 hearing profile  Id.  
The veteran recalled being treated with ear drops for 
inflammation while in the service.  Tr., p. 5.  He testified 
that his ears would itch when he sweat.  Id.  

The veteran testified that he subsequently went to Vietnam.  
After being there between three or four months, he testified 
that an artillery round came down close to him.  Tr., pp. 6-
7.  Following this, he reported that it felt as if his ear 
was "shut off."  He also reported experiencing pain in his 
ear.  Tr., p. 7.  He was examined by a doctor who reportedly 
noted a scar and redness in the right ear, and the veteran 
testified that he had sustained this scar when he was in 
Hawaii.  He was subsequently sent home from Vietnam.  Tr., 
pp. 7-8.  The veteran testified to being seen for hearing 
loss and inflammation following his discharge from service.  
Tr., pp. 8-12. 

Regarding otitis externa, the veteran testified that the 
scabbing was in the internal part of the ear, not the 
external portion.  Tr., p. 13.  He indicated that his vertigo 
and otitis externa were related to his perforated ear drum 
which he suffered in service.  He indicated that Dr. W. had 
told him this, but acknowledged that Dr. W. was "going on" 
what he had told him had happened to him in the service.  
Tr., p. 14.  

When specifically asked if he had received treatment for 
otitis externa in the service, the veteran responded that he 
had been treated for inflammation, and that he had been 
treated with ear drops for such inflammation since his 
discharge from service.  Tr., pp. 19-20.  

Progress notes from Dr. W.H. show treatment of the veteran 
for a multitude of orthopedic-related problems beginning in 
January 1971; however, from 1971 to November 1994, there is 
no documentation of any complaints or findings regarding the 
ankles or the left middle finger.  

In a progress note from November 1994, Dr. W.H. noted 
complaints of swelling and stiffness in the veteran's ankle.  
He reported injuring it while in performing physical therapy.  
An x-ray was described as being within normal limits, and it 
was concluded that there was probably some early degenerative 
arthritis.  

In August 1995 the veteran was seen by Dr. W.H. for his left 
ankle, stating that he injured it in physical therapy.  Dr. 
W.H. noted that he saw nothing in x-rays taken of the left 
ankle.  

Progress notes from Dr. W.H. through October 1995 show no 
documentation of complaints of findings regarding the ankles 
or left middle finger.  In November 1995, the veteran was 
seen with complaints of pain in the left ankle; he reported 
that he injured it while undergoing physical therapy.  
Examination revealed tenderness over the lateral malleolus 
and slight tenderness over the anterior talofibular ligament.  
In February 1996, x-rays of the left ankle were described as 
being within normal limits.  The diagnosis was a strain of 
the peroneals.  

In February 1996 the veteran was seen by Dr. W.N.H. with 
complaints of pain in his left lower leg over the area of the 
peroneals.  This area was very tender on examination.  He 
reported that this problem originally started when he was in 
physical therapy.  X-rays of the left tibia and left ankle 
were within normal limits.  

In June 1996 the veteran underwent a VA joints examination.  
No complaints, findings, or diagnoses regarding the left 
middle finger, or the right and left ankles were documented.  

In June 1996 the veteran was seen by Dr. T.F.D. for hearing 
loss and itching in his right ear.  On examination, a 
posterior interior perforation was noted in the right ear 
with no signs of cholesteatoma, drainage, or purulence noted.  
A right myringoplasty was recommended.  

In June 1996 the veteran underwent a right myringoplasty for 
a perforation of the right tympanic membrane.  On follow-up 
in July 1996, Dr. T.F.D. noted complaints of itching.  He was 
started on ear drops.  A subsequent follow-up note from July 
1996 noted that the right ear was totally healed.  

On follow-up in December 1996, Dr. T.F.D. noted that the 
veteran was having problems with post nasal drainage and that 
his ears had been itching and stopping up.  On examination, 
the left ear was found to be looking "fine."  The right ear 
had some crusting down on the eardrum.  

In February 1997 the veteran underwent a VA general medical 
examination.  Pain in all joints was reported; however, it 
was specifically noted that the veteran indicated that his 
ankles were "okay."  He reported a chronic sinus problem, 
an allergy to dust, and that he may have slight dizzy spells.  

On examination, the ears were found to be normal and with 
hearing aids.  No specific findings or diagnoses regarding 
the left middle finger or the ankles were documented.  

A VA audio-ear examination was also conducted in February 
1997.  The veteran reported, in pertinent part, occasional 
drainage from his right ear.  He also stated that he had a 
perforation while in the service and that he re-perforated 
his right ear in September 1995, which required surgery.  On 
examination, the myringoplasty appeared to be intact.  No 
specific findings regarding vertigo or otitis media were 
documented.  

In an addendum to the February 1997 VA audio-ear examination, 
the VA examiner noted that there was no history of vertigo or 
dizziness.  He also noted that there was no evidence of any 
infectious process with no evidence of otitis media or otitis 
externa on examination.  It was noted that there was a small 
tympanic perforation on the right with no drainage.  

During a VA physical examination in March 1997, it was noted 
that the right ear showed a plasty repair with an irritated 
external canal.  There were no complaints or findings 
regarding vertigo, a left middle finger impairment, or 
problems involving the ankles that were documented.  

In March 1997 the veteran underwent a physical therapy 
assessment at the Tuscaloosa VA Medical Center (VAMC).  No 
findings regarding the left middle finger or right ankle were 
made.  Strength in the lower extremities was described as 5/5 
except for the left ankle, which was described as 4+/5.  No 
specific diagnosis regarding the left ankle was documented.  
The same findings were made during an assessment in April 
1997.  

In July 1997, the veteran was seen by Dr. T.F.D. with 
complaints of a cold and bronchitis and the feeling that his 
ear had "opened up a little bit."  Examination revealed 
that the graft was in place but that there was a small 
perforation down inferiorly with yellow green drainage.  

In January 1998 the veteran submitted a statement in which he 
indicated that he underwent, in pertinent part, an operation 
on his ears in January 1968.  

In a February 1998 progress note from Dr. T.F.D., the veteran 
was noted as complaining that his right ear had been 
bothering him and that he had been getting dizzy and off 
balance of late.  He stated that he put some drops in his ear 
and subsequently got dizzy.  On examination, there was 
crusting all over the right ear drum.  It was also found that 
the inferior perforation was larger and was filled with some 
infected debris and possibly some squamous debris.  An 
auditory brain response (ABR) was ordered to evaluate the 
dizziness.  

In February 1998 an ABR was found to be abnormal in the right 
ear, showing a right unilateral weakness.  Dr. T.F.D. noted 
that an electronystagmogram (ENG) was abnormal on the right.  
An electrocochleography (ECOG) was found to be "okay."  A 
magnetic resonance imaging (MRI) scan was ordered.  The MRI 
was found to show chronic right mastoiditis.  

In March 1998 Dr. T.F.D. concluded that the MRI showed no 
internal auditory canal nerve problems or lesions.  It was 
noted that he was having chronic sinus problems and that his 
ears would block up whenever the veteran had problems with 
sinus drainage.  Crusting was noted in the right ear on 
follow-up in March 1998.  A maxillofacial computerized 
tomography (CT) scan was found to be normal.  

In March 1998, Dr. T.F.D. reported that he had been treating 
the veteran for chronic otitis media and several perforations 
of his eardrum.  He indicated that, as a result of these 
perforations, the veteran's otitis media was found to have 
progressed to a chronic otitis media and chronic mastoiditis 
on the right side.  Dr. T.F.D. concluded that it was 
definitely his opinion that the infection of the mastoid area 
was part of the same process that contributed to the chronic 
mastoiditis he currently had.  

In April 1998 the veteran underwent a VA ear disease 
examination.  He again reported sustaining a tympanic 
perforation while in the military and that he had 
subsequently underwent a tympanoplasty in 1996.  He reported 
a persistent right tympanic membrane perforation as well as 
intermittent dizziness.  

On examination, the auricles were normal bilaterally.  The 
external canal appeared mildly dilated.  There was a 20 
percent perforation right tympanic membrane with a 
significantly thickened tympanic membrane and some moist 
drainage.  The assessment was, in pertinent part, persistent 
tympanic membrane perforation (status post tympanoplasty) and 
intermittent dizziness.  

In a letter dated from July 1998, Dr. J.R.E. reported that 
the veteran had undergone a tympanoplasty with mastoidectomy 
in the right ear, for a diagnosis of cholesteatoma.  

In December 1998 a VA ear disease examination was conducted.  
The veteran reported seeking medical attention for a 
perforated tympanic membrane while he was in the service.  He 
specifically reported suffering a perforation of the right 
tympanic membrane while firing an anti-tank heavy artillery 
in 1966 at Scoffield Base in Hawaii.  Current complaints 
included intermittent dizziness and intermittent otorrhea.  
On examination, the auricles appeared normal.  The right 
tympanic membrane was perforated approximately 50 percent 
with no significant otorrhea or fluid noted.  External canals 
were normal.  The diagnoses were a large tympanic membrane 
perforation (status post trauma in service, status post 
tympanoplasty times two); tinnitus, intermittent dizziness, 
and intermittent otorrhea.  It was concluded that the 
findings on examination were consistent with the history of 
noise exposure and traumatic perforation while in the 
service.  

During a VA physical examination in January 1999 the 
veteran's right ear was noted as showing a plasty repair and 
an irritated and slightly edematous external canal.  Full 
range of motion was found in all extremities except for the 
right hip, right lower leg, and left, little finger.  No 
complaints or findings regarding the ankles or left, middle 
finger were documented.  

In August 1999 two excerpts from Taber's Cyclopedic Medical 
Dictionary were submitted to the RO.  The first included a 
definition of vertigo which stated that vertigo is the 
sensation of moving around in space resulting from a 
disturbance in the equilibratory apparatus.  It was also 
noted as being a synonym for dizziness.  

The other excerpt included definitions of otitis and externa.  
Otitis was defined as being an inflamed condition of the ear, 
differentiated as externa, media, and interna, depending upon 
which portion of the ear is inflamed.  Externa was defined as 
inflammation of the external auditory canal.  

In August 1999 a hearing before the Board was conducted.  The 
veteran testified that he was around people who were firing 
weapons and that he himself fired weapons during basic 
training.  Transcript, p. 7.  

The veteran reported that he underwent basic training in 
Hawaii and was stationed there for two years prior to going 
to Vietnam.  Tr., pp. 8-9.  He stated, in pertinent part, 
that he injured both ankles while playing football during 
basic training.  Tr., p. 9.  He also indicated that he 
received an H3 hearing profile while firing a 90-millimeter 
recoilless rifle while in training in Hawaii.  Tr., p. 14.  

The veteran testified that he served in A Company, 2nd 
Battalion, 14th Infantry, in Vietnam, and that he was an M-60 
machine gunner.  He stated that he served in Vietnam for 
seven months.  Tr., pp. 11-12.  He testified that he was 
exposed to explosions and artillery fire.  He reported that 
one in particular landed fairly close to him and that his ear 
felt like it did when it had been previously hurt.  Tr., p. 
13.  He testified that a doctor looked at his ear who 
observed that it was "messy-looking."  He was subsequently 
sent back from Vietnam.  Tr., pp. 13-14.  

The veteran testified that he was told that he had a 
perforated ear drum following firing on the range while in 
the service.  He indicated that he experienced dizziness 
while on active duty but denied experiencing drainage or 
liquid coming from his ear.  Tr., pp. 16-18.  He testified 
that he had experienced dizziness since his discharge from 
service.  He indicated that he had experienced the otitis 
externa and the dizziness since his active service.  Tr., pp. 
18-19.  

In September 1999 a statement from Dr. B.J.W. was submitted 
indicating that the veteran had been a patient of his since 
1987, and that he had had various problems with his ears 
during this period of time.  Dr. B.J.W. concluded that there 
was a "very distinct possibility that these problems or 
portions of these problems could be related to his 
difficulties that he had in Vietnam with his ears."  

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  


The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d).  


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).

Analysis

Initially, the Board finds that the veteran's claims for 
service connection for vertigo and otitis are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The veteran has presented 
lay testimony of an in-service injury; he has been diagnosed 
with dizziness and various otitis inflammations; and medical 
opinions have indicated that these disabilities are 
attributable to an in-service injury.  

The record also indicates that the veteran engaged in combat 
while in Vietnam; he has been awarded the Combat 
Infantryman's Badge.  He has indicated that he sustained an 
injury to his right ear while he was engaged in combat.  

The veteran reported injuring his right ear while in the 
service.  He indicated that he perforated his ear drum while 
in training.  Yet, service medical records from this period 
specifically noted that the veteran's tympanic membranes were 
within normal limits.  However, the veteran also indicated 
that he injured his right ear while serving in Vietnam.  He 
testified that an artillery round landed near him.  
Transcript, p. 7 (May 17, 1993).  

The veteran testified that it felt as if his ear had been 
perforated or opened following this incident and that a 
doctor who had examined him found scabbing on his ear drum 
and inflammation in the right ear.  Id.  The veteran related 
the same general events during the August 1999 hearing.  See 
Transcript (August 12, 1999).  

As the veteran has submitted well grounded claims for vertigo 
and otitis, and has alleged that these injuries resulted from 
a combat-related injury to his right ear, pursuant to 
38 U.S.C.A. § 1154(b), clear and convincing evidence must be 
presented establishing that the disease or injury was not 
incurred or aggravated in service.  See Kessel v. West, 
13 Vet. App. 9, 17 (1999).  

After a careful review of the record, the Board concludes 
that there is no clear and convincing evidence that the 
veteran's vertigo and otitis were not incurred or aggravated 
by service.  

Regarding the issue of whether there is a causal relationship 
between these current disabilities and service, the Board 
concludes that there is an approximate balance of positive 
and negative evidence regarding the claims of service 
connection for vertigo and inflammation of the right ear.  
Therefore, the veteran is entitled to the benefit of the 
doubt and the determination of these issues are resolved in 
favor of the veteran.  Thus, the Board concludes that vertigo 
and inflammation of the right ear were incurred as a result 
of the veteran's military service.  

Regarding the inflammation of the right ear, in March 1998, 
Dr. T.F.D. indicated that the veteran had a history of 
several perforations of his ear drum, and had developed 
chronic otitis media and chronic mastoiditis as a result.  As 
was stated above, the veteran indicated that he injured or 
perforated his ear drum in service and that a doctor noted 
scabbing and inflammation in the right ear while he was in 
Vietnam.  There is no clear and convincing evidence to rebut 
this.  Dr. B.J.W. also has indicated that there was a very 
distinct possibility that the veteran's current ear problems 
could be related to his service in Vietnam.  


These opinions are not very definite by themselves in terms 
of establishing a link between the veteran's otitis and 
service.  Nevertheless, the Board concludes that these 
opinions, taken together, and in conjunction with the 
evidence of record, establish that the veteran's inflammation 
of the right ear was incurred as a result of his military 
service.  In addition, there is no competent medical evidence 
indicating that the veteran's inflammation was not the result 
of his military service; there is not a preponderance of 
evidence indicating that his inflammation of the right ear is 
not related to service.

As for vertigo, Dr. B.J.W. wrote in February 1992 that he had 
treated the veteran for inner ear vertigo.  In a letter 
submitted in September 1999, Dr. B.J.W. indicated that there 
was a very distinct possibility that his various ear problems 
he had treated could be related to his ear difficulties in 
Vietnam.  In addition, Dr. T.F.D. specifically ordered an 
ABR, ENG, and ECOG to evaluate the veteran's dizziness in 
relation to his right ear.  The ABR was found to be abnormal 
in the right ear, and the ENG was found to be abnormal as 
well.  The evidence in favor of service connection for 
vertigo is not very conclusive.  However, there is not a 
preponderance of evidence indicating that vertigo is not 
related to service.  Therefore, as there is an approximate 
balance of positive and negative evidence, the benefit of the 
doubt is resolved in favor of the veteran.  Service 
connection for vertigo is therefore warranted.  

Following a complete review of the record and for the 
foregoing reasons and bases, the Board finds that the 
evidence is evenly balanced as to require application of the 
benefit of the doubt in favor of the veteran.  Thus, the 
Board finds that service connection for otitis and vertigo is 
warranted.  Gilbert, 1 Vet. App. at 56.  

Regarding the claims of service connection for a sprained 
left middle finger, a right ankle injury, and a left ankle 
injury, section 5107 of Title 38, United States Code 
unequivocally places an initial burden upon the veteran to 
produce evidence that his claim is well grounded; that is, 
that his claim is plausible.  Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994);  Grottveit v. Brown, 5 Vet. App. 91, 92 
(1993).  

Because the veteran has failed to meet this burden, the Board 
finds that his claims of entitlement to service connection 
for a sprained left middle finger, a right ankle injury, and 
a left ankle injury must be denied as not well grounded.  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.

While the service records show treatment of the left middle 
finger and a right ankle injury, the veteran has failed to 
provide evidence that he is suffering from current left 
middle finger and right ankle disabilities.  There are no 
post-service medical records documenting treatment or a 
diagnosis of either of these disabilities.  There is no other 
evidence in the record documenting a current disability of 
either the left middle finger or the right ankle.  

Because the veteran has failed to establish proof of a 
current diagnosis or disability of a sprained left middle 
finger and a right ankle injury, the Board finds that his 
claims of entitlement to service connection for a sprained 
left middle finger and a right ankle injury must be denied as 
not well grounded.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992);  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992) (holding that veteran was not entitled 
to service connection where there was a total lack of 
evidence of any hypertension existing since service).  In 
addition, there is no medical evidence of a nexus between 
either of these two disabilities and service.  

The record shows that the veteran was treated for a left 
ankle injury in service.  Post-service medical records 
indicate that the veteran has been treated for left ankle 
problems.  However, the veteran has failed to provide medical 
evidence of a nexus between a current left ankle disability 
and service.  There are no documented medical opinions or 
other competent evidence of record linking the current left 
ankle disability to military service.  Id.  



In addition, there is no evidence that the veteran was 
diagnosed with any chronic left ankle condition in service or 
during an applicable presumption period.  Nor is there 
medical evidence of a relationship between the current left 
ankle disability and any alleged continuity of 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
McManaway v. West, 13 Vet. App. 60 (1999); Savage v. Gober, 
10 Vet. App. 488 (1997).  

In addition, the Board notes that the record indicates that 
the veteran engaged in combat with the enemy while in 
Vietnam; he received a Combat Infantryman's Badge.  However, 
the evidence of record, including the service records and the 
veteran's own hearing testimony has established that the 
sprained left finger, right ankle injury, and left ankle 
injury were all incurred while the veteran was stationed in 
Hawaii.  He specifically testified in August 1999 that he 
injured his ankles while playing football.  Tr., pp. 9-10.  
The service medical records show that the left middle finger 
was treated prior to his being sent over to Vietnam, and the 
veteran has not indicated that he aggravated or re-injured 
his left finger while engaged in combat with the enemy.  

Thus, the Board concludes that section 1154(b) does not apply 
to the issues of service connection for a sprained left 
middle finger, a right ankle injury, and a left ankle injury 
because the probative evidence establishes that these 
injuries were not incurred while the veteran was engaged in 
combat with the enemy, i.e., participating in events 
constituting an actual flight or encounter with a military 
foe or hostile unit or instrumentality.  See VAOPGCPREC 12-
99.  

The veteran's own opinions and statements will not suffice to 
well-ground his claims.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's left ankle disability is related to a disease or 
injury incurred during service or whether he warrants a 
current diagnosis of a right ankle injury or a sprained left 
finger.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not specifically indicated the existence 
of any evidence that has not already been obtained that would 
well ground his claims of service connection for a sprained 
left middle finger and bilateral ankle injuries.  38 U.S.C.A. 
§ 5103(a) (West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

For these reasons, the Board finds that the veteran has not 
presented or identified probative medical evidence of a 
current diagnosis or disability of the right ankle or left 
middle finger, and has not provided competent medical 
evidence of a nexus between a current left ankle disability 
and service.  Consequently, the Board concludes that the 
veteran's claims of entitlement to service connection for a 
sprained left middle finger, a right ankle injury, and a left 
ankle injury are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen these claims.  See Graves v. Brown, 
8 Vet. App. 522 (1996);  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claims for service connection of a sprained 
left middle finger, a right ankle injury, and a left ankle 
injury are not well grounded, the doctrine of reasonable 
doubt has no application to these claims.  



ORDER

Entitlement to a rating in excess of 10 percent for bilateral 
sensorineural hearing loss is denied.  

Entitlement to service connection for vertigo and 
inflammation of the right ear is granted.  

The veteran, not having submitted well grounded claims of 
entitlement to service connection for a sprained left middle 
finger, a right ankle injury, and a left ankle injury, the 
appeals are denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



